14-423
    Chattar v. Lynch
                                                                                  BIA
                                                                          A075 695 441
                                                                          A095 302 021
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 1st day of July, two thousand fifteen.

    PRESENT:
             DENNIS JACOBS,
             REENA RAGGI,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    ABDUR CHATTAR, AKA JOHN FRANCIS
    CRUZE, NOOR BAHAR, AKA MUKTI
    FRANCISCA CRUZE,
             Petitioners,

                       v.                                  14-423
                                                           NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONERS:              Amy Nussbaum Gell, Gell & Gell,
                                  New York, NY.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Edward J. Duffy, Paul
                                  Fiorino, Senior Litigation Counsel,
                          Office of Immigration Litigation,
                          United States Department of Justice,
                          Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioners Abdur Chattar and Noor Bahar, married

natives and citizens of Bangladesh, seek review of a January

16, 2014, decision of the BIA denying their motion to

reconsider and reopen.     In re Abdur Chattar, Noor Bahar,

Nos. A075 695 441/A095 302 021 (B.I.A. Jan. 16, 2014).       We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.    Petitioners do not

contest the agency’s conclusion that, to the extent their

motion is construed as a motion to reconsider, it was

untimely.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

Cir. 2006) (per curiam).    “A motion to reopen proceedings

shall not be granted unless it appears to the Board that

evidence sought to be offered is material and was not

available and could not have been discovered or presented at

the former hearing . . . .”    8 C.F.R. § 1003.2(c)(1).

                                2
Failure to offer such evidence is, therefore, a proper

ground on which the BIA may deny a motion to reopen, as is

the movants’ failure to establish a prima facie case for the

underlying substantive relief sought.      INS v. Abudu, 485

U.S. 94, 104-05 (1988).     When the BIA considers relevant

evidence of country conditions in evaluating a motion to

reopen, we review the BIA’s factual findings under the

substantial evidence standard.      Jian Hui Shao v. Mukasey,

546 F.3d 138, 169 (2d Cir. 2008).

    The BIA did not abuse its discretion in denying

Petitioners’ motion for failure to demonstrate their prima

facie eligibility for withholding of removal.     Petitioners

contend that they met their burden based on evidence

documenting a recent surge in attacks against religious

minorities in Bangladesh.     However, the BIA considered this

evidence and reasonably concluded that isolated incidents of

violence against Christians in some parts of Bangladesh were

insufficient to show a reasonable possibility that

Petitioners would likely be singled out for persecution.

See id. at 161-62; Santoso v. Holder, 580 F.3d 110, 112 (2d

Cir. 2009).




                                3
    The BIA also did not err in denying Petitioners’ motion

for failure to demonstrate their prima facie eligibility for

relief under the Convention Against Torture (“CAT”).   The

BIA reasonably concluded that the country conditions

evidence did not show that the government of Bangladesh

would acquiesce in their prospective torture.   See Khouzam

v. Ashcroft, 361 F.3d 161, 170-71 (2d Cir. 2004) (noting

that applicant for CAT relief must show that torture would

be perpetrated with the government’s consent, acquiescence,

or willful blindness).

    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             4